Citation Nr: 0509250	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals, arthroscopy and medial menscectomy, 
left knee, with chronic synovitis and chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon in which the RO continued the evaluation of 20 percent 
for post-operative residuals of the left knee with chronic 
synovitis, chondromalacia and degenerative joint disease.  

This case was previously before the Board in April 2004, at 
which time it was remanded for additional evidentiary 
development, to include scheduling a VA examination.  The 
actions requested in that remand have been undertaken and the 
case has returned to the Board for adjudication.

Subsequent to the Board's remand and consideration of recent 
evidence, the RO granted a 30 percent evaluation for post-
operative residuals of the left knee with chronic synovitis 
and chondromalacia and granted a separate 10 percent 
evaluation for traumatic arthritis.  Although an increased 
rating has been granted, the issue of entitlement to a rating 
in excess of that currently assigned remains in appellate 
status, as the maximum schedular rating has not been assigned 
for traumatic arthritis of the left knee.  AB v. Brown, 6 
Vet. App. 35 (1993).  Although the claim of entitlement to an 
evaluation in excess of 30 percent for post-operative 
residuals, arthroscopy and medial menscectomy, left knee, 
with chronic synovitis and chondromalacia will also be 
addressed in this appeal, as will be further explained 
herein, this disability is currently assigned the maximum 
schedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by swelling, locking, instability and deformity, 
requiring the use of a knee brace.

2.  The veteran's traumatic arthritis of the left knee is 
manifested by limitation of motion with pain, fatigability, 
atrophy of the left calf, and X- ray evidence of moderately 
severe arthritis with additional functional impairment and 
limitation of motion produced by flare-ups of pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative residuals, arthroscopy and medial menscectomy, 
left knee, with chronic synovitis and chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a 20 percent rating, but no higher, for 
traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2003 and July 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has also generally been advised to submit or identify 
any additional evidence in support of his claim.  Pelegrini 
v. Principi (Pelegrini II), 17 Vet. App. 412 (2004).

Although the veteran did not receive VCAA notices prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the veteran.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Thus, after a review of the record in this case, the Board 
finds no indication of any available, pertinent, outstanding 
private medical evidence specifically identified by the 
veteran, nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).

The record also shows that the veteran has been a recent VA 
medical examination in connection with his claim.  Given the 
facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
claim based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.

I.  Factual Background

Service connection for a left knee injury was initially 
granted in a March 1989 rating decision at which time a 10 
percent evaluation was assigned.  The grant was based on 
service medical records which showed that the veteran was 
treated for left knee sprain and synovitis in May 1970 and 
thereafter underwent left knee surgery in August 1970.  

In May 1998, the veteran applied for an increased evaluation 
for his left knee disability.  A VA examination was conducted 
in June 1998 which revealed left knee range of motion from 0 
to 130 degrees, mild swelling and moderate crepitus.  The 
report referenced X-ray films taken in January 1998 which 
showed severe osteoarthritis of the left knee with lateral 
subluxation.

In a July 1998 rating action, the RO granted a 20 percent 
evaluation for post-operative residuals of the left knee with 
chronic synovitis, chondromalacia and degenerative changes.

In October 2000, the veteran again applied for an increased 
evaluation for his left knee disability, reporting increased 
impairment.  

A VA examination was conducted in December 2000.  The veteran 
complained of left knee pain on a daily basis, chronic 
crepitation and popping.  It was reported that there was some 
locking with twisting movements and stair climbing, but no 
collapse.  The occasional use of a brace, but not canes or 
crutches was noted.  Examination revealed medial tenderness 
and 3+ crepitation on range of motion.  There was mild varus 
deformity at 10 degrees and evidence of mild synovial 
thickening.  There was no lateral, collateral, medial 
collateral or cruciate ligament laxity identified.  
McMurray's testing was negative.  A diagnosis of moderately 
severe tri-compartmental degenerative joint disease, based on 
X-ray films, was made.  

The VA examiner indicated that the veteran would be a 
candidate for total knee replacement in the future.  The 
examiner estimated that during flare ups of pain, there might 
be additional motion loss at 15-20 degrees in flexion, with 
additional symptoms such as moderate incoordination secondary 
to limping, and moderate fatigue or muscular weakness in the 
left leg, secondary to pain and resulting in impairment in 
the veteran's ability to ambulate significant distances.  The 
examiner added an addendum to the December 2000 examination 
report indicating that left knee range of motion was from 0-
125 degrees.

In a December 2000 rating decision, the RO continued the 20 
percent evaluation for post-operative residuals of the left 
knee.  In a July 2003, rating decision, the RO determined 
that a separate evaluation for osteoarthritis of the left 
knee was not warranted.

VA medical records show that the veteran was seen in June 
2003, at which time an impression of moderate to moderately 
severe osteoarthritis of the left knee was made.  The record 
indicated that the veteran was not a candidate for total knee 
replacement at that time, due to his age and the fact that 
arthritis was not so severe as to warrant surgery.  When seen 
in November 2003, pain associated with osteoarthritis of the 
left knee was noted.  Range of motion testing was from 0-120 
degrees with trace effusion and some evidence of laxity.  

A VA examination of the joints was conducted in September 
2004.  The veteran complained of left knee pain, stiffness, 
swelling and giving way.  It was noted that he occasionally 
wore an Unloader brace when the knee was especially 
problematic and that almost all recreational activities were 
severely limited.  On examination, the veteran walked without 
a limp.  There was mild atrophy of the left calf.  Range of 
motion of the left knee was from 0-110 degrees, lacking about 
5 degrees of hypertextension and about 20 degrees of flexion.  
There was tenderness over the medial joint line, but no 
effusion was shown.  Varus/valgus abnormalities were 
reported.  Medial and lateral collateral ligaments were 
intact.  There was some relative laxity of the medial 
collateral ligament, indicating a narrowing of the joint.  
Pain on joint movement was noted.  The examiner referenced 
recent X-ray films which showed severe medial joint narrowing 
and moderately severe patelllofemoral arthritis.  A diagnosis 
of traumatic arthritis of the left knee joint was made.  

The VA examiner opined that the left knee joint was end-stage 
and would probably require total knee replacement in the near 
future.  The examiner reported that the veteran had decreased 
range of motion and 4 degrees of varus of the left knee as 
well as instability on walking and climbing stairs and 
painful flare-ups.  The examiner opined that the instability 
and painful episodes causing lack of normal left knee 
movement would be equal to 20 percent further loss of flexion 
of the knee joint and 5 degrees loss of full extension of the 
left knee joint.   

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The U.S. Court of Appeals for Veterans Claim (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The RO has recently separately evaluated the veteran's left 
knee disability under two different diagnostic codes.  After 
reviewing the evidence of record, the Board finds that rating 
the veteran's left knee disability manifestations under 
different diagnostic codes is more appropriate and 
advantageous to him.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  The veteran's left knee disability is productive 
of limitation of motion with pain, fatigability, atrophy of 
the left calf, and X-ray evidence of arthritis, warranting an 
evaluation under 5010.  In addition, his left knee exhibits 
swelling, locking and instability, requiring the use of knee 
brace, warranting an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The assignment of separate evaluations 
for manifestations of the veteran's service-connected left 
knee disability is consistent with VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997), providing that a veteran 
with service-connected arthritis and instability of the knee 
may be rated separately under Codes 5003 and 5257 so long as 
the evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.

The symptoms of the veteran's left knee manifested by 
locking, giving way, and instability are evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which pertains to 
"other impairment of the knee."  Under this provision, a 10 
percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.

The maximum rating of 30 percent is currently assigned under 
38 C.F.R. § 4.71a, DC 5257.  In this regard, the RO assigned 
that evaluation in a November 2004 rating decision based both 
on clinical indications of laxity and instability, as well as 
indications of fatigue, weakness, lack of endurance and 
incoordination caused by flare-ups and sometimes requiring 
the use of a knee brace.  Therefore a higher evaluation may 
not be assigned under code 5257.  

The veteran, however, also has additional symptomatology of 
the left knee, moderately severe arthritis with pain and 
limited motion, which has warranted a separate 10 percent 
evaluation under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under those provisions, arthritis 
established by X-ray evidence is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).  Evaluations for 
limitation of knee extension are assigned as follows: 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2004).

The most recent VA examination reports of 2000 and 2004 
document that the veteran had full extension of the left 
knee, but with flexion limited to 110 to 125 degrees.  Such 
impairment does not warrant the assignment of an evaluation 
in excess of 10 percent under either DC 5260 or DC 5261.  

The Court has held that diagnostic codes predicated on 
limitation of motion, such as DC 5260 and 5261, do not 
prohibit consideration of a higher rating based on the 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board recognizes that the Court, in DeLuca, held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under the aforementioned diagnostic codes, the factors of 
DeLuca are for potential application.  Moreover, VAOPGCPREC 
9-2004 (Sept. 17, 2004) permits us to evaluate any factors 
which may cause limitation of flexion and extension of the 
same joint.

The medical evidence in this case clearly shows that the 
veteran's service-connected left knee disability is 
manifested by significant joint narrowing, decreased range of 
motion, pain, fatigability, weakness, atrophy of the left 
calf, and X- ray evidence of moderately severe arthritis with 
additional functional impairment and limitation of motion 
produced by flare-ups of pain.  The aforementioned findings 
are specifically the type of factors which must be considered 
for rating purposes under 38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
factors discussed above support the conclusion that an 
additional knee disability is present beyond that which 
produces the limitation of motion and are indicative of 
functional loss which warrants an increased evaluation based 
on 38 C.F.R. §§ 4.10, 4.40 and 4.45.  Therefore, and 
considering the reasonable-doubt/benefit-of-the-doubt 
doctrine, the Board finds that the provisions of those 
regulations provide a basis for a higher evaluation, to 20 
percent, for the veteran's left knee disability, as primarily 
manifested by traumatic arthritis and associated 
symtomatology.  

There is no other evidence that additional factors would 
restrict motion to such an extent that the criteria for a 
rating higher than 20 percent for either knee would be 
justified and as noted on a purely schedular basis a 20 
percent evaluation would not be justified at this time for 
limitation of either motion, either in extension of flexion, 
under codes 5260 and 5261.  

In summary, the Board finds that the currently assigned 
maximum evaluation of 30 percent assigned under code 5257 for 
post-operative residuals, arthroscopy and medial menscectomy, 
left knee, with chronic synovitis and chondromalacia is 
continued and a separate 20 percent rating is granted for 
traumatic arthritis with associated symptoms of the left 
knee, pursuant to consideration of 38 C.F.R. §§ 4.10, 4.40 
and 4.45.  

With respect to the question of an extraschedular rating, the 
Board notes that the veteran has not been hospitalized on a 
frequent basis for problems with his left knee.  The veteran 
is currently employed but misses an occasional day of work 
secondary to left knee problems.  The Board finds that the 
disability ratings assigned above adequately contemplate this 
minimal interference with employment and loss of time from 
work.  In summary, the Board concludes that the schedular 
criteria adequately contemplates the nature and severity of 
his left knee disability, and that the record does not 
suggest, based upon the evidence, that he has an 
"exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

Entitlement to an evaluation in excess of 30 percent rating 
for post-operative residuals, arthroscopy and medial 
menscectomy, left knee, with chronic synovitis and 
chondromalacia is denied.

Entitlement to a 20 percent rating for traumatic arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


